UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
Heather Gregory,
Plaintiff/Counter-Defendant,
vs Case No: 18-12261
Honorable Victoria A. Roberts

Ally Financial, Inc.,

Defendant/Counter-Claimant,
/

ORDER OF DISMISSAL
The parties advised the Court that they amicably resolved their
differences Accordingly,
This matter is dismissed With prejudice. The Court retains jurisdiction for
the limited purpose of enforcing the terms of the settlement agreement

IT IS ORDERED. / ‘ ` '
/w® a Q\M

viétoria A. Roberts
United States District Judge

Dated: January 3, 2019

 

CERTIFICATE OF MAILING

I certify that a copy of this order Was served upon all counsel of record on the above
date by electronic filing or first class mail.

”‘7§§/},1(~ /Lf;;z“:

L/Deputy Clerk

